Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (PG Pub 2014/0217438 A1) and Maeda et al (PG Pub 2007/0272938 A1).
Regarding claim 1, Tomizawa teaches a light emitting device package comprising: first and second frames (23 and 24, fig. 1) spaced apart from each other; a body (25 between 23 and 24) disposed between the first and second frames; a light emitting device (15, paragraphs [0016][0018]) including a first bonding portion and a second bonding portion (16 and 17) on a lower portion; a first resin (27, paragraph [0062]) disposed between the body and the light emitting device, wherein the first frame includes a first protruding portion (23 above 25) facing the first bonding portion of the light emitting device, and wherein the second frame (24 above 25) includes a second protruding portion facing the second bonding portion of the light emitting device; a first conductive layer (21) between the first bonding portion and the first protruding portion; and a second conductive layer (22) between the second bonding portion and the second protruding portion.
Tomizawa does not teach a reflective portion including a cavity.
In the same field of endeavor, Maeda teaches a reflective portion (12, fig. 2)  including a cavity having an open upper portion, wherein the light emitting device (18) is disposed in the cavity, and wherein side surfaces of the cavity are spaced apart from side surfaces of the light emitting device, for the benefit of reflect light to extract light from the package (paragraph [0121]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a reflective portion including a cavity having an open upper portion, wherein the light emitting device was disposed in the cavity, and wherein side surfaces of the cavity were spaced apart from side surfaces of the light emitting device, for the benefit of reflect light to extract light from the package.  
Regarding claim 16, Tomizawa teaches the light emitting device package of claim 1, wherein the first protruding portion and the first bonding portion are connected to each other in the first resin, and BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/thdApplication No.: 16/643,099Docket No.: 7166-0112PUS1 Reply to Office Action of July 2, 2021Page 4 of 6 wherein the second protruding portion and the second bonding portion are connected to each other in the first resin (fig. 1).  
Regarding claim 18, Tomizawa teaches the light emitting device package of claim 1, wherein an upper surface of the first protruding portion and an upper surface of the second protruding portion protrude higher than a lower surface of the first resin (fig. 1).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (PG Pub 2014/0217438 A1) and Maeda et al (PG Pub 2007/0272938 A1) as applied to claim 1 above, and further in view of Park et al (PG Pub 2015/0348906 A1).
Regarding claim 2, the previous combination remains as applied in claim 1.
Tomizawa further teaches the light emitting device package of claim 1, wherein upper regions of the first and second protruding portions facing the first and second bonding portions have a horizontal plane (fig. 1.
Tomizawa does not teach the first and second protruding portions have an inclined side surface or a curved surface around the upper region.
In the same field of endeavor, Park teaches the first and second via portions have an inclined side surface (12 and 13, fig. 3A) or a curved surface around the upper region, for the benefit of increasing heat dissipation (paragraph [0070]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first and second protruding portions to have an inclined side surface or a curved surface around the upper region, for the benefit of increasing heat dissipation.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (PG Pub 2014/0217438 A1) and Maeda et al (PG Pub 2007/0272938 A1) as applied to claim 1 above, and further in view of Lee et al (PG Pub 2020/0274042 A1).
Regarding claim 15, the previous combination remains as applied in claim 1.
Tomizawa does not teach a recess or a through hole disposed in the body.
In the same field of endeavor, Lee teaches a recess (R, fig. 23) or a through hole disposed in the body, wherein the first resin (130, paragraph [0088]) is disposed in the recess or the through hole, and wherein the first resin
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a recess or a through hole disposed in the body and to dispose the first resin in the recess or the through hole, and wherein the first resin.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (PG Pub 2014/0217438 A1) and Maeda et al (PG Pub 2007/0272938 A1) as applied to claim 1 above, and further in view of Park et al (PG Pub 2015/0348906 A1) and Erchak et al (PG Pub 2005/0051785 A1).
Regarding claim 3, the previous combination remains as applied in claim 1.
The previous combination does not teach an upper region of the first protruding portion has a width in a first direction smaller than a length in a second direction, nor the light emitting device has a length in the first direction greater than the length in the second direction, and wherein the second direction is a direction orthogonal to the first direction.
In the same field of endeavor, Park teaches an upper region of the first via portion has a width in a first direction smaller than a length in a second direction (La2<La1, fig. 2A), BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/thdApplication No.: 16/643,099Docket No.: 7166-0112PUS1Reply to Office Action of July 2, 2021Page 3 of 6for the benefits of reducing thermal stress and dissipating heat (paragraph [0069]).
Also, in the same field of endeavor, Erchak teaches light emitting device has a length in the first direction greater than the length in the second direction, and wherein the second direction is a direction orthogonal to the first direction (a rectangular LED, paragraph [0030]), for the benefit of dissipating heat (paragraph [0030]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the upper region of the first protruding portion to have a width in a first direction smaller than a length in a second direction, and to make the light emitting device to have a length in the first direction greater than the length in the second direction, and wherein the second direction is a direction orthogonal to the first direction, for the benefit of dissipating heat.
 Regarding claim 4, Tomizawa teaches the light emitting device package of claim 3, wherein a distance between upper regions of the first and second protruding portions and the body is equal to a width in the first direction in upper regions of the first and second protruding portions (fig. 1).  
Regarding claim 5, Tomizawa does not teach the width in the first direction in the upper regions of the first and second protruding portions is equal to a thickness of the first and second frames.
It would have been obvious to the skilled in the art before the effective filing date of the invention to mae the width in the first direction in the upper regions of the first and second protruding portions to be equal to a thickness of the first and second frames, to adjust parameters such as heat dissipating rate, electrical resistance, by optimization for the intended use of the device. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al (PG Pub 2014/0217438 A1) and Maeda et al (PG Pub 2007/0272938 A1) as applied to claim 1 above, and further in view of Yamada et al (PG Pub 2013/0037842 A1).
Regarding claim 20, the previous combination remains as applied in claim 1.
Regarding claim 20, Tomizawa further teaches a semiconductor layer (below 31, fig. 1) in the light emitting device and a substrate (31) on the semiconductor layer.
Tomizawa does not teach a molding portion in the cavity.
In the same field of endeavor, Yamada teaches a molding portion (108, fig. 2a) in the cavity (109); wherein the molding portion contacts an upper surface of the first resin (in 114, paragraph [0148]) and the light emitting device, and wherein the upper surface of the first resin is disposed lower than (paragraph [0107]) the substrate of the light emitting device, for the benefit of protecting the light emitting element (paragraph [0148]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a molding portion in the cavity; to make the molding portion contact an upper surface of the first resin and the light emitting device, and wherein the upper surface of the first resin was disposed lower than the substrate of the light emitting device, for the benefit of protecting the light emitting element.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waitl et al (PG Pub 2001/0022390 A1) and Bae et al (PG Pub 2013/0193464 A1).
Regarding claim 1, Waitl teaches a light emitting device package comprising: first and second frames (4 and 5, fig. 3) spaced apart from each other; a body (13/20 between 4 and 5) disposed between the first and second frames; a light emitting device (1, paragraph [0013]) including a first bonding portion and a second bonding portion (137 and 135), a reflective portion (20, paragraph [0022]) including a cavity having an open upper portion; wherein the first frame includes a first protruding portion (6); 
Waitl does not teach the first bonding portion and the second bonding portion to be on a lower portion; a first resin disposed between the body and the light emitting device; the first protruding portion facing the first bonding portion of the light emitting device, and wherein the second frame; the second protruding portion facing the second bonding portion of the light emitting device; nor a first conductive layer between the first bonding portion and the first protruding portion; and a second conductive layer  between the second bonding portion and the second protruding portion.
In the same field of endeavor, Bae teaches the first bonding portion and the second bonding portion (137/135, figs. 1 and 2) to be on a lower portion of LED 120); the first frame portion (217/215) facing the first bonding portion of the light emitting device, and wherein the second frame portion (215/217) facing the second bonding portion of the light emitting device; a first conductive layer (143/141) between the first bonding portion and the first frame portion; and a second conductive layer (141/143) between the second bonding portion and the second frame portion, for the benefit of flip bonding the light emitting element to reduce the overall size of the package (paragraph [0069]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first bonding portion and the second bonding portion to be on a lower portion; the first frame portion facing the first bonding portion of the light emitting device, and wherein the second frame portion facing the second bonding 
Waitl does not teach a first resin disposed between the body and the light emitting device.
Bae teaches a first resin (151, fig. 1) disposed between the body and the light emitting device, for the benefit of supporting the light emitting device (paragraphs [0118][0119]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a first resin between the body and the light emitting device, for the benefit of supporting the light emitting device.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waitl et al (PG Pub 2001/0022390 A1) and Bae et al (PG Pub 2013/0193464 A1) as applied to claim 1 above, and further in view of Erchak et al (PG Pub 2005/0051785 A1).
Regarding claim 3, the previous combination remains as applied in claim 1.
The previous combination does not teach an upper region of the first protruding portion has a width in a first direction smaller than a length in a second direction, nor the light emitting device has a length in the first direction greater than the length in the second direction, and wherein the second direction is a direction orthogonal to the first direction.
Waitl teaches the area of the protruding portions can be any shape as long as it accommodates connection between the protruding portions and the light emitting element (paragraph [0023]).
In the same field of endeavor, Erchak teaches light emitting device has a length in the first direction greater than the length in the second direction, and wherein the second direction is a direction orthogonal to the first direction (a rectangular LED, paragraph [0030]), for the benefit of dissipating heat (paragraph [0030]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the upper region of the first protruding portion to have a width in a first direction smaller than a length in a second direction, to accommodate the rectangular light emitting element, and to make the light emitting device to have a length in the first direction greater than the length in the second direction, and wherein the second direction is a direction orthogonal to the first direction, for the benefit of dissipating heat.
Regarding claim 6, Waitl teaches the light emitting device package of claim 3, wherein a lower surface of each of the first and second frames has a concave portion recessed in a third direction toward upper surfaces of the first and second frames, respectively, wherein the concave portions of the first and second frames overlap the first and second protruding portions in a vertical direction, wherein the vertical direction is the third direction, and wherein a height of the first and second protruding portions is equal to a depth of the concave portions of the first and second frames (protruding portions are formed by bowing the lead frames 4 and 5, paragraph [0024]).  


Claims 1,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (PG Pub 2010/0314654 A1) and Bae et al (PG Pub 2013/0193464 A1).
Regarding claim 1, Hayashi teaches a light emitting device package comprising: first and second frames (20 and 30, fig. 1B) spaced apart from each other; a body (42, fig. 2) disposed between the first and second frames; a light emitting device (10, paragraph [0045]) including a first bonding portion and a second bonding portion (regions of 10 bonded to wires 60a and 60b), a reflective portion (40b, paragraph [0135]) including a cavity having an open upper portion; wherein the first frame includes a first protruding portion (20 protruding from 40c); wherein the second frame includes a second protruding portion (30 protruding from 40c); wherein the light emitting device is disposed in the cavity, and wherein side surfaces of the cavity are spaced apart from side surfaces of the light emitting device.
Hayashi does not teach the first bonding portion and the second bonding portion to be on a lower portion; a first resin disposed between the body and the light emitting device; the first protruding portion facing the first bonding portion of the light emitting device, and wherein the second frame; the second protruding portion facing the second bonding portion of the light emitting device; nor a first conductive layer between the first bonding portion and the first protruding portion; and a second conductive layer  between the second bonding portion and the second protruding portion.
In the same field of endeavor, Bae teaches the first bonding portion and the second bonding portion (137/135, figs. 1 and 2) to be on a lower portion of LED 120); the first frame portion (217/215) facing the first bonding portion of the light emitting 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first bonding portion and the second bonding portion to be on a lower portion; the first frame portion facing the first bonding portion of the light emitting device, and wherein the second frame portion facing the second bonding portion of the light emitting device; a first conductive layer between the first bonding portion and the first frame portion; and a second conductive layer between the second bonding portion and the second frame portion, for the benefit of flip bonding the light emitting element to reduce the overall size of the package.
Hayashi does not teach a first resin disposed between the body and the light emitting device.
Bae teaches a first resin (151, fig. 1) disposed between the body and the light emitting device, for the benefit of supporting the light emitting device (paragraphs [0118][0119]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a first resin between the body and the light emitting device, for the benefit of supporting the light emitting device.
Regarding claim 17, Hayashi teaches the light emitting device package of claim 1, wherein a lower surface of the body (43, fig. 2) is disposed on a same plane as lower surfaces of the first and second frames (fig. 1B).
Fig. 2 does not teach a lower surface of the reflective portion is disposed on a same plane as a lower surfaces of the first and second frames.
Figs. 4B and 4C teaches the first and second frames are rested on a flat surface of 202 before filling the cavity in 201 to form the reflective portion (paragraphs [0073][0075]), the reflective portion and the body is formed of a same insulating material (the resin that fills the cavity in 201, paragraphs [0073][0075]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that lower surface of the reflective portion (portions of 40 outside of frames 20 and 30, fig. 1A) is disposed on a same plane as a lower surfaces of the first and second frames.
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose the lower surface of the reflective portion on a same plane as a lower surfaces of the first and second frames, for the known benefit of providing a larger area to bond package in fig. 1B in Hayashi to enhance bonding strength, and to provide and integrated circuit to increase overall device functionality.
Regarding claim 19, Hayashi teaches the light emitting device package of claim 1, wherein the first frame includes a first extension portion (20 extending towards 40, fig. 1B) protruding toward a first side of the reflective portion, wherein the second frame includes a second extension portion (30 extending towards 40) protruding toward the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899